DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant Arguments/Remarks filed on 26 February 2021.
Claims 20 and 4 – 9 are pending and examined below.  Claims 10 – 19 are withdrawn due to a restriction requirement.  The Examiner acknowledges that claims 1 – 3 are cancelled by Applicant.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 December 2018, 12 February 2019, and 8 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature 
“a waiting or storage position” – claim 20

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification and Drawings
The amendment filed 26 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no 
[AltContent: textbox (Applicant’s Detailed Drawings – fig. 12)].

Regarding figure 12 in Applicant’s Detailed Drawings, figure 12 fails to comply with the written description requirement because the figure, specifically the structures and structural relationships shown in figure 12, constitutes new matter or subject matter not disclosed in the original disclosure.  While Applicant’s Written Description does disclose a least one manipulator (i.e. [0009]), Applicant’s Written Description does not disclose the least one manipulator with structures and structural relationships as shown in figure 12.  For example, Applicant’s Written Description does not disclose the least one manipulator having two rows J of gripper units 30, having two supports K attached to each of the two gripper units 30, or having a central support L attached to a top surface of the at least one manipulator as shown in figure 12.  Therefore, figure 12 fails to comply with the written description requirement because the figure, specifically the structures and structural .
Applicant is required to cancel the new matter in the reply to this Office Action.

Please note, if figure 12 is removed, Applicant’s Detailed Drawings are objected to under 37 CFR 1.83(a) in that the drawings must show every feature of the invention specified in the claims.  That is, the “the at least one manipulator” in claim 20 must be shown or the feature canceled from the claims.  No new matter should be entered.  Again, if figure 12 is removed, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, if figure 12 is removed, Applicant’s Written Description in [0056], l. 1 “Fig. 12 shows a manipulator with a gripper unit” should be removed, and in [0066], ll. 1 – 2 should be changed from “Reference number 18 refers to a working tool designed as part of a manipulator 50 (as seen in Fig. 12)” to “Reference number 18 refers to a working tool designed as part of a manipulator 50 (not shown)”.  However, if figure 12 is successfully argued and maintained, figure 12 must be included in Applicant’s Written Description under the heading, “BRIEF DESCRIPTION OF THE DRAWINGS”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20 and 4 – 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claim 20, the limitation “the at least one manipulator is able to move the at least one first working tool into a waiting or storage position and retrieve the at least one second working tool from the waiting or storage position”, specifically “the at least one manipulator is able to… retrieve the at least one second working tool from the waiting 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 and 4 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 20, the limitation “articles” in line 3 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “articles” in claim 20, line 1, or the limitation refers to new articles not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “articles” to mean “the articles”.

Regarding claim 20, the limitation “at least one manipulator” in line 5 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “at least one manipulator” in claim 20, line 2, or the limitation refers to a new at least one 

Regarding claims 4 – 9, the limitation “the packaging device” in line 1 of claims 4 – 9 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the packaging device” to mean “packaging system” referring to “a packaging system” in claim 20, line 1.

Regarding claims 4, the limitation “the packaging device” in line 2 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the packaging device” to mean “packaging system” referring to “a packaging system” in claim 20, line 1.

Regarding claims 8, the limitation “the packaging device” in line 6 and line 7 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the packaging device” to mean “packaging system” referring to “a packaging system” in claim 20, line 1.

Regarding claim 5, the limitation “the at least one working tool” in lines 2 – 3 is indefinite because the limitation lacks antecedent basis, or is indefinite because the limitation is ambiguous whether the limitation refers to “at least one first working tool” in claim 20, line 6, “at least one second working tool” in claim 29, line 8, or both.  For purposes of compact prosecution, the Examiner interprets the limitation “the at least one 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


[AltContent: textbox (Komp (US 2013/0283731 A1) – Annotated fig. 1)]Claims 20 and 4 – 7 are rejected under 35 U. S.C. 102(a)(1) as being anticipated by Komp (US 2013/0283731 A1).
[AltContent: textbox (Komp (US 2013/0283731 A1) – Annotated fig. 6)][AltContent: textbox (Komp (US 2013/0283731 A1) – Annotated fig. 9)]
Regarding claim 20, Komp discloses a packaging system for articles comprising:
at least one manipulator (A, annotated fig. 1, 6, 9); 
at least one transport device (2, 3, figs. 1, 6, 9) that moves the articles into a working area (30, figs. 1, 6, 9) of the at least one manipulator (A); 

wherein the at least one first working tool (32) is exchangeable for the at least one second working tool (10) in order to change from the first packaging process (as shown in fig. 1) to the second packaging process (as shown in fig, 9) ([0003] describes the packaging system of Komp comprises a plurality of modularly arranged, individual component assemblies wherein [0030], ll. 7 – 10 describes suction unit 32, shown in fig. 1, can be replaced by means of an interchangeable format piece.  One of ordinary skill in the art would recognize in fig. 9 that suction unit 32 that performs the first packaging 

wherein the at least one manipulator (A) is able to move the at least one first working tool (32) into a waiting or storage position (area B, annotated figs. 4, 6) ([0035], ll. 1 – 9 describes suction device 32 able to move products 30 from product feed 3 into storage space 10a in waiting or storage position B as shown in annotated fig. 6) and retrieve the at least one second working tool (10) from the waiting or storage position (area B) ([0035], ll. 11 – 19 describes second thrust unit 10 in the waiting or storage position B being loaded with products 30 wherein second thrust unit is moved from the waiting or storage position B, as shown in annotated fig. 6, to insert products 30 into package 20 in area 4b. thus the Examiner deems manipulator A is able to retrieve (“to get and bring back” –Merriam Webster dictionary) second thrust unit 10 from the waiting or storage area B and move second thrust unit 10 to area 4b wherein the manipulator then returns second thrust unit 10 back to the waiting or storage area B for loading product 30 for a next package).

Regarding claim 4, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9) remains as a structurally integrated component of the packaging system during a change from the first packaging process (as shown in figs. 1, 6) to the second packaging process (as shown in figs. 6, 9) ([0003] describes the packaging system of Komp comprises a plurality of modularly arranged, individual component assemblies wherein in each assembly of fig. 1 (only the first packaging process), fig. 6 (both the first packaging process and the second packaging process, and fig. 9 (only the first second packaging process), package feed 2 and product feed 3 are a structurally integrated component of each assembly of the packaging system).

Regarding claim 5, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9 – specifically product feed 3) moves the articles (30, 40, figs. 1, 6, 9) into the working area (4, figs. 1, 6, 9) of the at least one first working tool (32, figs. 1, 6) or the at least one second working tool (10, figs. 6, 9) both within the context of the first packaging process (as shown in figs. 1, 6) and within the context of the second packaging process (as shown in figs, 6, 9).

Regarding claim 6, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9) comprises at least one horizontal conveyor device (figs. 1, 6, 9 shows package feed 2 and product feed 3 as horizontal conveyors and [0040] describes products 40 are delivered horizontally from product feed 3), with a track width oriented perpendicularly to a conveying direction that is flexibly adapted to the size of the outer packaging (20, figs. 1, 6, 9) (figs. 1, 6, 9 show package feed 2 having a track width oriented perpendicularly 

Regarding claim 7, Komp discloses the at least one horizontal conveyor device (2, 3, figs. 1, 6, 9) comprises a plurality of holding devices (24a, 24b, figs. 1, 6, 9) provided in the second packaging process (as shown in fig. 9) to hold flaps or sides of the outer packagings in an upright position (the Examiner deems the limitation, “to hold flaps or sides of the outer packagings in an upright position”, a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant limitation, the Examiner deems guide rails 24a, 24b capable of performing the intended use of holding flaps or sides of the outer packagings in an upright position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image13.png
    499
    554
    media_image13.png
    Greyscale
Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Komp, in view of Hutter et al. (U.S. 2016/0107408 A1), hereinafter Hutter.

Regarding claim 8, Komp discloses the invention as recited in claim 7.
Komp does not explicitly disclose a first magazine, which is adapted to receive a plurality of first outer packagings, for use in the first packaging process, and a second magazine which is adapted to receive a plurality of second outer packagings for use in the second packaging process, and at least one handling device which remains in the packaging system as a structurally integrated component of the packaging system during a change from the first packaging process to the second packaging process, wherein the at least one handling device expands the plurality of first outer packagings for use in the 
However, Hutter teaches a first magazine (X, annotated fig. 1), which is adapted to receive a plurality of first outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine X), for use in the first packaging process (one having ordinary skill in the art would recognize that with the incorporation of the teachings of Hutter with the invention of Komp, first magazine X of Hutter would be incorporated on package feed 2 of Komp as shown in fig. 1 wherein suction device 32 of Komp performs the first packaging process and package feed 2 of Komp would move packages 20 from first magazine X of Hutter to loading area 4 of Komp), and a second magazine (Y, annotated fig. 1) which is adapted to receive a plurality of second outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine Y) for use in the second packaging process (one having ordinary skill in the art would recognize that with the incorporation of the teachings of Hutter with the invention of Komp, second magazine Y of Hutter would be incorporated on package feed 2 of Komp as shown in fig. 9 wherein suction device 32 of Komp performs the second packaging process and package feed 2 of Komp would move packages 20 from second magazine y of Hutter to loading area 4 of Komp), and at least one handling device which remains in the packaging system as a structurally integrated component of the packaging system during a change from the first packaging process to the second packaging process, wherein the at least one handling device (5, fig. 1) expands the plurality of first outer packagings (2 – specifically packagings 2 in first magazine X) for use in the first packaging process and expands the plurality of second outer packagings (2 – specifically packagings 2 in second magazine Y) for use in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging system, as disclosed by Komp, with a first magazine, which is adapted to receive a plurality of first outer packagings, for use in the first packaging process, and a second magazine which is adapted to receive a plurality of second outer packagings for use in the second packaging process, and at least one handling device which remains in the packaging system as a structurally integrated component of the packaging system during a change from the first packaging process to the second packaging process, wherein the at least one handling device expands the plurality of first outer packagings for use in the first packaging process and expands the plurality of second outer packagings for use in the second packaging process, as taught by Hutter, with the motivation to provide a magazine of outer packagings that are automatically erected and conveyed to the packaging system wherein automatically erecting and conveying the outer packaging is faster and more reliable than manually erecting outer packagings and manually conveying each outer packagings to the packaging system.

Regarding claim 9, Komp, as modified by Hutter, discloses the invention as recited in claim 8.
Komp does not explicitly disclose a transport system automatically provides the first magazine or the second magazine with the plurality of first outer packagings or a plurality of second outer packagings.
However, Hutter discloses a transport system (7, fig. 9) automatically provides the first magazine (X, annotated fig. 1) or the second magazine (Y, annotated fig. 1) with the plurality of first outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine X) or a plurality of second outer packagings (2, annotated fig. 1 – specifically packagings 2 in second magazine Y).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging system, as disclosed by Komp, as modified by Hutter, with a transport system automatically provides the first magazine or the second magazine with the plurality of first outer packagings or a plurality of second outer packagings, as taught by Hutter, with the motivation to provide a transport system that automatically conveys outer packagings to the packaging system wherein automatically conveying the outer packaging is faster and more reliable than manually conveying each outer packagings to the packaging system.

Response to Arguments
Applicant’s amendments, filed 26 February 2021, with respect to the objection of the Abstract have been fully considered and are persuasive.  The objection of the Abstract has been withdrawn. 
Applicant’s amendments, filed 26 February 2021, with respect to the objection of claim 4 have been fully considered and are persuasive.  The objection of claim 4 has been withdrawn. 
Applicant’s amendments and arguments, filed 26 February 2021, with respect to the rejection of claims 1 – 9 under 35 USC §112(a) have been fully considered and are persuasive.  The rejection of claims 1 – 9 under 35 USC §112(a) has been withdrawn; however, new grounds of rejection under 35 USC §112(a) have been made due to the amendment to the claims filed 2 February 2021.
Applicant’s amendments, filed 26 February 2021, with respect to the rejection of claims 1 – 9 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 9 under 35 USC §112(a) has been withdrawn; however, new grounds of rejection under 35 USC §112(b) have been made due to the amendment to the claims filed 2 February 2021.
Applicant's arguments, filed 26 February 2021, with respect to the rejection of claims 1 – 7 under 35 USC §102(a)(1) have been fully considered but they are not persuasive.
Applicant argues:
In general, claim 20 covers a manipulator that is capable of inserting articles into packaging from above or laterally. The system can convert from the first packaging process (e.g. insertion from above) to the second packaging process (e.g. lateral insertion) by exchanging a first working tool on the manipulator for a second working on the manipulator. Additionally, as discussed in paragraph [0021] and shown in the last clause of the claim, the manipulator moves the first working tool to a 

Nothing in Komp discloses a manipulator that moves a working tool to a waiting or storage position, and then retrieves a second working tool, in order to accomplish the conversion from the first packaging process to the second packaging process. A manipulator with this capability allows for the conversion process to be accomplished without human interaction and automatically. Komp is utterly silent on the mechanics of any switch over that is accomplished by the device in Komp. Because it does not disclose every element of the claim, Komp does not anticipate claim 20 (or any of its dependent claims). Applicant respectfully requests that this rejection be withdrawn.

In response to the Applicant’s argument that Komp does not read on the amended claim limitation “the at least one manipulator is able to move the at least one first working tool into a waiting or storage position and retrieve the at least one second working tool from the waiting or storage position”, the limitation does not claim a manipulator that moves a working tool to a waiting or storage position, and then retrieves a second working tool.  Please note, the claim limitation does not specify a sequence of events (i.e. a manipulator that moves a working tool to a waiting or storage position, and then retrieves a second working tool (emphasis added)).  Instead, the claim limitation “the at least one manipulator is able to move the at least one first working tool into a waiting or storage position and retrieve the at least one second working tool from the waiting or storage position” can be interpreted as a manipulator able to move the at least one first working tool into a waiting or storage position and a manipulator able to retrieve the at least one second working tool from the waiting or storage position.  With this interpretation and the understanding that the ordinary meaning of the term “retrieve” to mean “to get and bring back” (Merriam Webster dictionary), Komp discloses the amended claim limitation as explained in the rejection of claim 20 in paragraph 22 of this Office action.  Therefore, Applicant’s argument that Komp does not read on the amended claim limitation “the at least one manipulator is able to move the at least one first working tool into a waiting or . 

Conclusion
Please note, in order to retain the right to rejoinder, Applicant is advised that the claims to the nonelected invention should be amended during prosecution to require the limitations of the elected invention and to correct similar 112b issues. Failure to do so may result in a loss of the right to rejoinder. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	16 March 2021

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731